Citation Nr: 9934884	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-24 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, as secondary to the service-connected 
chondromalacia patella of the left knee.  

2.  Entitlement to service-connection for a neck disability, 
as secondary to the service-connected chondromalacia patella 
of the left knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from October 1986 to 
August 1992.  The record also reflects that the appellant 
performed a period of verified active duty for training from 
June 1980 to September 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1995 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Lincoln, Nebraska.  

The Board notes that in a Hearing Officer's decision, dated 
in February 1996, the appellant's claim of entitlement to a 
temporary total convalescence evaluation pursuant to 
38 C.F.R. § 4.30 was denied.  In an October 1997 decision, 
the Board concluded that the appellant had perfected a timely 
appeal to the above claim, and the Board remanded the claim 
for additional development.  However, the Board observes that 
in a June 1998 rating action, the RO granted the appellant's 
claim for a temporary total convalescence evaluation, and 
assigned a 100 percent disabling rating for the period of 
time from April 6, 1995 to June 1, 1995 based on surgical or 
other treatment necessitating convalescence.  Thus, the Board 
notes that the temporary total rating pursuant to 38 C.F.R. 
§ 4.30, is considered a full grant of benefits sought on 
appeal. Accordingly, this issue is not before the Board for 
appellate consideration.

Additionally, the Board observes that in a September 1999 
rating action, the RO denied the appellant's claims for 
entitlement to an increased (compensable) rating for right 
ear hearing loss, and whether new and material evidence had 
been submitted to reopen the appellant's claim of entitlement 
to service connection for tinnitus.  There is no indication 
from the information of record that the appellant filed a NOD 
with respect to either issue.  Accordingly, these issues are 
not before the Board for appellate consideration. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of these claims has been obtained by the RO, to 
the extent possible.  

2.  Service connection has been granted for chondromalacia 
patella of the left knee.

3.  There is no competent medical evidence linking the 
appellant's low back disability to his service-connected left 
knee disability.  

4.  There is no competent medical evidence linking the 
appellant's neck disability to his service-connected left 
knee disability.


CONCLUSIONS OF LAW

1.  The appellant's low back disability is not proximately 
due to or the result of his service-connected left knee 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.310(a) (1999).  

2.  The appellant's neck disability is not proximately due to 
or the result of his service-connected left knee disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.310(a) (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The appellant's service medical records, including his June 
1992 separation examination, are negative for any complaints 
or findings of a low back or neck disability.   

In an October 1993 rating action, the RO granted the 
appellant's claim of entitlement to service connection for a 
left knee disability.  At that time, the RO primarily based 
its decision on the appellant's service medical records and 
his September 1993 VA examination.  The RO indicated that the 
appellant's service medical records showed that in May 1988, 
the appellant was diagnosed with chondromalacia patella of 
the left knee.  The RO further noted that in the appellant's 
September 1993 VA examination, the appellant was again 
diagnosed with chondromalacia patella of the left knee.  The 
RO assigned a 10 percent disabling rating.  

In March 1995, the appellant submitted VA Form 21-4138, 
Statement in Support of Claim.  At that time, he indicated 
that he was experiencing pain in his low back and neck.  It 
was the appellant's contention that his low back pain and 
neck pain were related to his service-connected left knee 
disability.  

In May 1995, the appellant underwent a VA examination.  At 
that time, the appellant gave a history of his left knee 
disability.  He stated that in January 1995, he was diagnosed 
with either a subluxation or dislocation of the patella, and 
he wore a demobilizer for approximately one month.  The 
appellant noted that he continued to have problems, and that 
in April 1995, he underwent an arthroscopy on his left knee.  
The appellant indicated that he had slow improvement in 
regards to his knee pain, and that he still had some 
persistent effusion and decreased range of motion.  In 
regards to his back, the appellant reported that he had a 
constant throbbing sensation in his low back when standing.  
According to the appellant, the pain improved while lying and 
sitting, and it was made worse with activities.  The 
appellant noted that work also aggravated his low back pain.  
He revealed that he was currently employed at a laundry, and 
he was required to push heavy carts and do some lifting and 
carrying.  The appellant had no complaints of parathesias in 
the arms or hands, and he had no radicular symptoms.  
According to the appellant, recently, he had developed pain 
in the left side of his neck with stiffness. The examining 
physician noted that the pain was predominantly associated on 
the left side in the area of the trapezius and 
sternocleidomastoid origin and was associated with headaches 
on the left side.  Again, the appellant described no 
parathesias into the hands, with no numbness or weakness.  
The appellant stated that he was currently taking Motrin and 
that he had had no other therapy or treatment to the low back 
or neck.  

The physical examination showed that the appellant moved 
rather stiffly with no specific gait or abnormalities.  
Examination of the appellant's low back demonstrated mild 
tenderness in the paraspinous muscles in the L3-L5 region.  
The appellant did have tenderness over the midline, and he 
kept his back relatively stiff.  The appellant complained of 
pain with any rotation or lateral bending and forward 
flexion.  The appellant's pain limited lateral flexion at 30 
degrees to the right and 45 degrees to the left.  Rotation 
was limited to 45 degrees bilaterally.  The appellant had 
pain with backward extension to 15 degrees, and he was able 
to flex forward with his hands to knee levels, which was 
approximately 50 degrees.  Examination of the neck revealed 
some tenderness in the paraspinous muscles, trapezius and 
mastoid.  The appellant was able to get his chin to his 
chest, with forward flexion, and pain with extension at 
approximately 15 degrees.  The appellant had limited flexion 
and rotation, with flexion to 25 degrees to the right and 30 
degrees to the left.  Rotation was limited to 50 degrees to 
the right and 35 degrees to the left.  The appellant had no 
pain with actual compression.  He had a negative straight leg 
raise, bilaterally.  Muscle strength was graded at 5/5 in 
both lower extremities, ankle dorsiflexors and plantar 
flexors, knee flexors and extensors, and hip flexors and 
extensors.  He had slight decrease on the left side secondary 
to his recent surgery.  X-rays of the appellant's lumbosacral 
spine were interpreted as showing normal alignment and bone 
structure of the lumbosacral vertebrae.  Vertebral pedicles 
and posterior elements were normal.  Disc spaces and 
sacroiliac joints were normal.  

Following the physical examination and a review of the x-
rays, the examining physician diagnosed the appellant with a 
recent history of disk location of the left patella, with 
recent arthroscopy, and with musculoskeletal pain of the neck 
and low back.  The examiner stated that the appellant's 
recent patellar dislocation had no doubt aggravated his pre-
existing chondromalacia.  According to the examiner, the 
appellant's back pain was mechanical and was musculoskeletal 
in origin, with no evidence of disk disease or radiculopathy.  
The examiner indicated that it was possible that the 
appellant's low back pain was aggravated by use of the 
immobilizer and difficulty with gait from his recent surgery.  
He noted that the appellant's low back pain would be 
transient in nature and would resolve with improving motion 
and strength of his left lower extremity.  In regards to the 
appellant's neck pain, the examiner stated that it was 
predominantly muscular in origin and should respond to local 
treatment.  

Outpatient treatment records from the VA Medical Center 
(VAMC) in Lincoln, from March to May 1995, show intermittent 
treatment for the appellant's service-connected left knee 
disability.  

In September 1995, a hearing was conducted at the RO.  At 
that time, the appellant testified that in January 1995, his 
left leg was placed in an immobilizer because his left knee 
pain had increased.  (T.1).  The appellant stated that in 
February 1995, he slowly weaned himself off the immobilizer.  
(T.2).  He indicated that he continued to have left knee 
pain, and that he underwent physical therapy for the pain.  
(T.2).  The appellant reported that he ultimately underwent 
orthoscopic surgery for his left knee.  (T.3).  He noted that 
while he was wearing the immobilizer, he developed low back 
pain, and he had limitation of motion.  (T.6).  According to 
the appellant, during that period of time, he also had 
problems moving his neck.  (Id.).  The appellant stated that 
at present, his left knee disability had improved, and that 
he did not notice his low back pain as much.  (T.7).  He 
indicated that occasionally, he had some pain in the low 
back, and that if his knee started to flare-up, his back pain 
usually worsened.  (Id.).  In regards to his neck pain, the 
appellant revealed that at present, he did not really notice 
the pain as much as he did a few months ago.  (T.9).  The 
appellant's representative testified that at present, the 
appellant was a student and as such, the stress on his leg 
was significantly less than when he was working at a laundry.  
(T.2).  The representative stated that while the appellant 
was wearing the immobilizer, his back pain increased and was 
aggravated by his employment.  (Id.).  According to the 
representative, the appellant was currently in a more 
sedentary life style as a student, and although his back 
problems had diminished, they had not completely resolved.  
(Id.).  

Outpatient treatment records from the Lincoln VAMC, from 
March 1995 to February 1998, are negative for any complaints 
or findings of a low back or neck disability.  The records 
reflect intermittent treatment for the appellant's service-
connected left knee disability.  According to the records, in 
April 1995, the appellant underwent diagnostic arthroscopy 
surgery of his left knee.  At that time, the appellant's 
preoperative diagnosis was of internal derangement of the 
left knee.  The records show that the appellant's 
postoperative diagnosis was of a normal left knee.  

In April 1998, the appellant underwent a VA examination.  At 
that time, he stated that he had chronic left knee pain and 
that as a result, he had developed pain in his low back and 
neck.  The appellant indicated that he took Motrin without 
any relief.  He noted that he had had low back pain for 
approximately three years, and that the pain gradually 
developed without any one trauma.  According to the 
appellant, his most recent examination showed that he had a 
normal left knee.  

The physical examination showed that the appellant was in no 
acute distress.  Examination of his lumbar spine revealed 
that he was able to heel and toe walk.  Range of motion of 
his lumbar spine was quite limited with essentially no back 
bending, with side bending to only about 10 to 20 degrees, 
bilaterally, and forward bending to no more than 45 to 50 
degrees.  Range of motion of the cervical spine revealed that 
the appellant could just barely touch his chin to his chest, 
with forward flexion to 30 degrees, back extension to 30 
degrees, and side bending to 20 degrees, bilaterally.  Motor 
strength in his upper extremities was normal at 5/5 and 
symmetric, bilaterally.  There were no sensory deficits 
noted.  Lower extremities revealed deep tendon reflexes of 
patella and ankle jerk to be 2/4 and symmetric, bilaterally.  
The examining physician stated that in regards to recent 
cervical spine films, C2, C3, and C4, on the inferior end 
plates of the vertebrae, appeared to be slightly convex in 
nature, but they did not appear degenerated and that was 
probably a congenital problem.  Lumbar spine x-rays were 
essentially normal.  

Following the physical examination and a review of the x-
rays, the examining physician stated that the appellant had 
complaints of back and neck pain which, according to the 
appellant, were related to his left knee disability.  The 
examiner indicated that when the appellant was unobserved, 
walking out of the room, he walked with no limp.  Also, upon 
physical examination, the appellant exhibited at least three 
classic Waddell symptoms, one of which was a positive 
straight leg raising test.  The examiner stated that the 
appellant had back pain with compression on his head and 
lower back, and back pain with rotation through his knees 
with his lumbar spine kept straight.  It was the examiner's 
opinion that more likely that not, the appellant's low back 
pain might have been exaggerated slightly more than was 
effecting him.  The examiner stated that he could find no 
radiographic or physical findings consistent with any 
degenerative changes of his lumbar spine.  According to the 
examiner, as the appellant walked from the room after the 
examination, he did not see him limp.  The examiner concluded 
that the appellant's left knee condition, with the normal 
knee scope, was not connected to any back or neck problems.  


II.  Analysis

Initially, the Board finds that the appellant's claims are 
well grounded in accordance with 38 U.S.C.A. § 5107 (West 
1991) in that his claims are plausible based upon the 
clinical evidence of record and the evidentiary assertions 
provided by the appellant that are within the competence of 
lay party.  Murphy v. Derwinski, 1 Vet. App. 78 (1990);  King 
v. Brown, 5 Vet. App. 19 (1993).  Once it has been determined 
that a claim is well grounded, VA has a statutory duty to 
assist the appellant in the development of evidence pertinent 
to that claim.  38 U.S.C.A. § 5107.

In this regard, the Board remanded this case in October 1997.  
At that time, the Board stated that a disability which was 
proximately due to, or resulted from, another disease or 
injury for which service connection had been granted, was to 
be considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Specifically, when aggravation of a disease or 
injury for which service connection had not been granted was 
proximately due to, or the result of, a service-connected 
condition, the appellant was to be compensated for the degree 
of disability, and no more, over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  The Board observed that 
in light of Allen, a review of the record raised questions as 
to whether the appellant had a permanent disability of the 
low back and neck, and if so, whether such disabilities had 
been aggravated (to some degree) by the appellant's service-
connected left knee disability.  Thus, the Board remanded 
this case and requested that the RO schedule the appellant 
for a VA examination to determine whether the appellant had a 
current disorder of the back and/or neck, and if so, to 
determine the nature and extent of any back or neck disorder 
diagnosed.  The examiner was requested to provide opinions as 
to whether it was at least as likely as not that any 
currently diagnosed back and/or neck disorder was due to or 
caused by, or had been aggravated by, the appellant's 
service-connected chondromalacia patella of the left knee.  
The Board notes that in April 1998, the appellant underwent a 
VA examination.  Therefore, the Board is satisfied that all 
available relevant evidence is or record and that the 
statutory duty to assist the appellant in the development of 
evidence pertinent to these claims has been met.  

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Additionally, regulations also provide that service 
connection may be granted for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  Id; Allen, 
7 Vet. App. at 439, 488.

The United States Court of Appeals for Veterans Claims 
(Court) has held that in order to establish service 
connection, there must be evidence of both a service-
connected disease or injury and a present disability which is 
attributable to such disease or injury.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

In the instant case, the appellant contends, in essence, that 
his current back and neck disabilities are secondary to his 
service-connected left knee disability.  The appellant 
maintains that because of his chronic left knee pain, he 
developed pain in his back and in his neck.  In this regard, 
lay statements are considered to be competent evidence when 
describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involve a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, his opinion that his low 
back and neck disabilities are related to his service-
connected left knee disability is not competent evidence.  

As previously stated, the appellant's service medical 
records, including his June 1992 separation examination, are 
negative for any complaints or findings of a low back or neck 
disability.  In addition, in the appellant's May 1995 VA 
examination, the examining physician stated that the 
appellant had musculoskeletal pain of the neck and low back.  
The Board further notes that in the appellant's most recent 
VA examination, in April 1998, range of motion of the 
appellant's lumbar spine was quite limited with essentially 
no back bending, with side bending to only about 10 to 20 
degrees, bilaterally, and forward bending to no more than 45 
to 50 degrees.  Moreover, range of motion of the cervical 
spine revealed that the appellant could just barely touch his 
chin to his chest with forward flexion to 30 degrees, back 
extension to 30 degrees, and side bending to 20 degrees, 
bilaterally.  

The Board notes that while the above evidence shows that the 
appellant currently has low back and neck disabilities, the 
medical evidence does not show a nexus between the 
appellant's current low back and neck disabilities and his 
service-connected left knee disability.  The Board observes 
that in the appellant's May 1995 VA examination, the examiner 
stated that the appellant's back pain was mechanical and was 
musculoskeletal in origin with no evidence of disk disease or 
radiculopathy.  Moreover, the examiner further indicated that 
in regards to the appellant's neck pain, it was predominantly 
muscular in origin and should respond to local treatment.  
The Board recognizes that the examiner noted that it was 
possible that the appellant's low back pain was aggravated by 
use of the immobilizer and difficulty with gait from his 
recent surgery.  However, the Board notes that the examiner 
also stated that the appellant's low back pain would be 
transient in nature and would resolve with improving motion 
and strength of his left lower extremity.  Furthermore, the 
Board observes that in the appellant's most recent VA 
examination, in April 1998, it was the examiner's opinion 
that more likely than not, the appellant's low back pain 
might have been exaggerated slightly more than was effecting 
him.  The examiner concluded that the appellant's left knee 
condition, with the normal knee scope, was not connected to 
any back or neck problems.  Therefore, in light of the above, 
there is no competent medical evidence which shows that the 
appellant's current low back and neck disabilities are 
related to his service-connected left knee disability.  
Lacking such evidence, the claims for service connection for 
low back and neck disabilities, on a secondary basis, are 
denied.  





ORDER

Entitlement to service connection for a low back disability, 
as secondary to the service-connected chondromalacia patella 
of the left knee, is denied.  

Entitlement to service connection for a neck disability, as 
secondary to the service-connected chondromalacia patella of 
the left knee, is denied.


REMAND

The Board notes that in a March 1995 rating action, the RO 
denied the appellant's claim of entitlement to an increased 
evaluation in excess of 10 percent for chondromalacia patella 
of the left knee.  In an October 1997 decision, the Board 
concluded that the appellant had filed a timely Notice of 
Disagreement (NOD) with respect to the above claim, and 
requested that the RO send the appellant a Statement of the 
Case (SOC).  However, the Board observes that upon a review 
of the evidence of record, there is no evidence showing that 
the RO has issued an SOC with respect to the appellant's 
claim for an increased rating for his service-connected left 
knee disability.  Accordingly, that issue is remanded to the 
RO for the issuance of an SOC and such further development as 
may be necessary.

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1994).  The RO should return this issue to the 
Board only if the appellant perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of 
the case pertaining to the issue of 
entitlement to an increased 
evaluation in excess of 10 percent 
for chondromalacia patella of the 
left knee.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

